Richardson, J. dissenting.
I' am of opinion that the recovery on the note was legal. Independent of the payment on the note made by Perry, with a knowledge that Belk had no title to the lot, it is evident that the bond for titles was the true consideration for Perry’s note. The note and the bond stood as independent covenants. They were reciprocal considerations, the bond for the note and the note for the bond. Each party had, by the contract, his independent right of action. Under this view of the case, we see why Perry still made payments upon his note ; and why Belk made no titles. It was no part of his contract that he should; at least, at law. He simply laid himself under a penalty, in case he failed to do a certain named act, the consideration of which penalty was his receiving Perry’s note. A chose in action was given for a chose in action. Men may in this way exchange their own liabilities as well as exchange their outstanding demands, as bonds, notes or other debts; checks on banks and notes are often exchanged the one for the other. The credit system requires all these, and you may do the same by a bond with a penalty, or a note. The jury saw the true consideration, because they probably knew the fact, and carried out the true intent of the contract for exchanging liabilities.